Sentencia
Examinados los autos, analizada detenidamente la prueba, que tuvo ante sí el Tribunal sentenciador y estudiadas todas las cuestiones que plantean las partes en sus alegatos, este-Tribunal concluye (1) que todos los errores señalados por el demandado recurrente están totalmente desprovistos de mé-ritos ; (2) que el demandado recurrente ha incurrido en teme-ridad al instar este recurso que es claramente frívolo y sólo-puede tener el propósito de dilatar los procedimientos, por lo cual procede imponerle la cantidad de $1,000 en concepto de honorarios de abogado en revisión que deberá pagar a la de-mandante recurrida, en adición a las costas. 32 L.P.R.A. see. 1461; regla 52.2 de las de Procedimiento Civil; Géigel v. Ramos, 79 D.P.R. 862; Freytes v. Municipio, 80 D.P.R. 521; y Tartak Brothers v. Miranda Hnos & Co., 80 D.P.R. 781.
*653Siendo esto así, se confirma la sentencia recurrida que dictó en este caso el Tribunal Superior, Sala de Humacao, con fecha 5 de febrero de 1958, condenándose ademán al deman-dado recurrente a pagar $1,000 en concepto de honorarios d,e abogado en revisión a la parte demandante recurrida, en adi-ción a las costas.
Así lo pronunció y manda el Tribunal y firma el señor Juez. Presidente quien no intervino.
El Juez Asociado señor Belaval tampoco intervino.
El Juez Asociado Sr. Santana Becerra fue de opinión que al confirmarse la sentencia recurrida la misma debía modi-ficarse en el sentido de que declare al menor Zoilo Eduardo Chabrán hijo del demandado Zoilo Méndez Ríos, en lugar de' “hijo natural reconocido” de éste.